DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Koziol et al. (2014/0231118) in view of Patel (2018/0057359).
 	Koziol et al. discloses a coated carbon nanotube electric wire ([0008]-[0009]) comprising a carbon nanotube wire including a carbon nanotube aggregate configured of a plurality of carbon nanotubes; and an insulating coating layer with which the carbon nanotube wire is coated.  Koziol et al. also discloses the 
 	Koziol et al. does not disclose a proportion of a Young's modulus (YM) of a material configuring the insulating coating layer with respect to a YM of the carbon nanotube wire being between 0.0001 and 0.01 (re claims 1 and 12), equal to or greater than 0.0005 (re claim 2), equal to or greater than 0.001 (re claim 3).
 	Patel discloses an invention relating to carbon nanotubes.  Patel discloses that carbon nanotubes possess a YM of 270-950 GPa is known in the art ([0001]).  It would have been obvious to one skilled in the art to use carbon nanotubes having a YM of 270-950 GPa for the carbon nanotubes of Koziol et al. to meet the specific use of the resulting wire, such as required strength, since carbon nanotubes possess a YM of 270-950 GPa is known in the art as taught by Patel.  It is noted that the modified wire of Koziol et al. has a proportion of a YM of the material configuring the insulating coating layer with respect to a YM of the carbon nanotube wire being between 0.0001 and 0.01 (1.1/270 = 0.004).
 	Re claims 4 and 5, Koziol et al. ([0071] and [0092]) discloses:
 -wire (conducting fiber) diameter = 10 µm => wire sectional area = 78.5 µm2;
2;  accordingly:
-proportion of coating layer sectional area/wire sectional area = 86.6/78.5 = 1.10.
 	Re claims 12-13, Koziol et al. discloses that the insulating coating layer substantially does not penetrate the conducting fiber ([0009]).  Accordingly, the thickness deviation rate of the insulating coating layer being greater than 50% or 70%.
 	
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (2012/0125656) in view of Patel.
 	Wei et al. discloses a coated carbon nanotube electric wire (110) including carbon nanotube aggregates (1121) configured of a plurality of carbon nanotubes; and an insulating coating layer (120) with which the carbon nanotube wire is coated.  Wei et al. also discloses the insulating coating layer being polypropylene (Wei, [0015] see also applicant's specification, [0045], polypropylene having a YM of 1.1 GPa).
 	Wei et al. does not disclose a proportion of a Young's modulus (YM) of a material configuring the insulating coating layer with respect to a YM of the carbon nanotube wire being between 0.001 and 0.01 (re claim 1).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. in view of Patel as applied to claim 1 above, and further in view of Dumee et al. (NPL, Characterization of Carbon Nanotube Webs and Yarns).
	Wei et al. and Patel disclose the invention substantially as claimed including the carbon nanotube wire composed of a plurality of the carbon nanotube aggregates.  Wei et al. and Patel do not disclose a full-width at half maximum (FWHM) Δθ in azimuth angle in azimuth plot based on small angle X-ray scattering indicating an orientation of the plurality of carbon nanotube aggregates being equal to or less than 60º.  Dumee et al. (Figures 3-5) discloses characterization of carbon nanotube yarns with small angle X-ray scattering, a .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koziol et al. in view of Patel as applied to claim 1 above, and further in view of Dumee et al.
 	Dumee et al. (Figures 3-5) discloses characterization of carbon nanotube yarns with small angle X-ray scattering, wherein a q value of a peak top at a (10) peak of scattering intensity based on X-ray scattering indicating density of the plurality of carbon nanotubes being equal to or greater than 2.0 nm-1 and equal to or less than 5.0 nm-1, and a FWHM Δq being equal to or greater than 0.1 nm-1 and equal to or less than 2.0 nm-1.  It would have been obvious to one skilled in the art to apply the teaching of Dumee et al. in the coated carbon nanotube electric wire of Koziol et al. to meet the required mechanical and electrical properties.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Koziol et al. in view of Patel as applied to claim 10 above, and further in view of Qian et al. (2015/0310957).
Claim 11 additionally recites the number of twists of the carbon nanotube wire being between 200 T/m and 1000 T/m.  Qian et al. discloses a carbon nanotube wire, wherein a number of twists of the carbon nanotube wire is between 200 T/m and 1000 T/m ([0016], 10 T/cm = 1000 T/m).  It would have been obvious to one skilled in the art to modify the carbon nanotube wire of Koziol et al. to have the number of twists as taught by Qian et al. to meet the required diameter or strength of the wire.

8.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Koziol et al. in view of Patel and Niwada et al. (JP 2011-108492).
  	As stated in the above, Koziol et al., as modified, discloses the invention substantially as claimed including the thickness deviation rate of the insulating coating layer being greater than 70%.  However, if applicant were traversed such rejection, the following rejection would be applied.
 	Niwada et al. discloses a coated electric wire comprising an insulating coating layer (7) having a thickness deviation rate of greater than 70% (machine English translation, [0036]).  It would have been obvious to one skilled in the art to provide the insulating coating layer of Koziol et al. with a thickness deviation rate of greater than 70% as taught by Niwada et al. to provide a coated wire with smooth outer surface.

Response to Arguments
9.	Applicant's arguments filed 12/04/2020 have been fully considered but they are not persuasive.  Terminal Disclaimer filed on 12/04/2020 is proper and has been recorded.
 	Applicant argues that Koziol and Wei both do not at all consider or are concerned with compatibility with a CNT wire when the coated CNT wire is repeatedly bent. In contrast, the present invention can achieve superior durability against disconnection by virtue of the claimed YM ratio of 0.001 or more and 0.01 or less. Examiner would disagree. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
 	Applicant argues that in Koziol, there is not technical relationship between an insulating coating layer substantially not penetrating the conductive fiber and the thickness deviation rate of the insulating coating layer.  Examiner would disagree.  Koziol discloses that the insulating coating layer is applied around the conductive fiber such that the material of the insulating coating layer does not penetrate the conductive fiber ([0009]).  Accordingly, the thickness of the coating 
 	Applicant argues that the thickness deviation rate described in claims 12 and 13 is a parameter formed when the CNT wire is passed through a die to apply a coating layer.  Examiner would disagree because features of passing the wire through a die to apply a coating are not the claims. Even if the claims were amended to include such features, they are method limitations which are not given weight in article claims.
 	Applicant argues that Niwada is directed to a metal coated wire and has absolutely no disclosure or suggestion regarding any method to increase the thickness deviation rate of a coating layer.  Examiner would disagree.  Niwada is relied upon only to support the position of providing an insulation layer with certain thickness deviation rate to meet the specific use of the resulting wire, therefore Niwada does not have to disclose the wire including carbon nanotube, this feature already disclosed by Koziol or Wei.  Claimed invention is directed to an article, not method, and product claim is determined by the novelty and nonobviousness of the claimed product itself without consideration of the process for making it.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ964, 966.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

			Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847